Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                      DENVER DIVISON



  David Korich                                             Civil Action No.

                       Plaintiff
  v.

  Trans Union, LLC                                         Complaint

                       Defendant                           And

                                                           Demand for Jury Trial




                                            COMPLAINT


       NOW comes the Plaintiff, David Korich (hereinafter the “Plaintiff”), through his counsel of

  record to make his allegations known against the defendant by and through his complaint, which

  alleges the following:

                                    PRELIMINARY STATEMENT

       1.     This is an action for actual, statutory and punitive damages, costs, and attorney’s fees

  pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act).

                                     JURISDICTION AND VENUE

       2.     Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

       3.     Venue in this District is appropriate under 28 U.S.C. §1391(b)(2) because a

  substantial part of the events giving rise to the claim occurred here since Plaintiff resides in

  Colorado. Additionally, venue is proper under 28 U.S.C. §1391(b)(1) due to the fact defendant




                                                   1
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 2 of 11




  creates credit reports on over a million people in the Denver area and thus resides in the Federal

  District of Colorado.

                                                 PARTIES

     4.       Plaintiff is a natural person and is a citizen of the Federal District of Colorado of the

  United States of America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

  1681a(c).

     5.       Defendant, Trans Union, LLC, (hereinafter Trans Union) is a For-Profit Limited

  Liability Company registered to do business in Colorado and with a registered agent in Colorado.

  Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f) and engaged in

  the business of assembling, evaluating, and disbursing information concerning consumers for the

  purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d) to third parties.

                                      FACTUAL ALLEGATIONS

     6.       Plaintiff incorporates by reference all the foregoing paragraphs as though the same

  were set forth at length herein.

     7.       Plaintiff’s Navient accounts # 0506 and # 0729 were fully satisfied on or about

  03/16/2016, which brought the accounts current with a $0 balance.

     8.       TransUnion’s report dated 10/05/2018 reported Plaintiff’s Navient accounts with a

  “Pay Status: Account 120 Days Past Due Date.”

     9.       Although Plaintiff’s accounts were fully satisfied, Plaintiff’s Trans Union report

  dated 10/05/2018 reported the “Pay Status: Account 120 Days Past Due Date” for both accounts.

  It is impossible and incorrect for the accounts that were fully satisfied, which brought them

  current with a “0” balance as of 03/16/2016, to still be reporting as late as of 10/05/2018. Not

  only are the Navient accounts false on the face of the credit report but this reporting is extremely



                                                    2
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 3 of 11




  misleading because it makes it look like the Plaintiff is still late on these accounts that were

  previously fully satisfied.

     10.      As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and thorough

  dispute letter to Trans Union, dated 08/27/2018. See Exhibit A. As a result of Plaintiff’s dispute,

  Navient verified the two accounts as accurate and instructed Trans Union to continue to report

  the inaccurate credit information. See Exhibit B. Trans Union continued to report the inaccurate

  credit information for both accounts at the instructions of Navient. Plaintiff’s latest Trans Union

  credit report dated 10/05/2018 is currently reporting the same inaccurate information that was

  disputed on 08/27/2018.

     11.      Trans Union did not follow reasonable procedures to assure maximum possible

  accuracy and has been reporting false and inaccurate information even after it knew or should

  have known the information was incorrect.

     12.      Trans Union did not provide a good faith investigation into the disputed Navient

  accounts.

     13.      The Navient accounts are not only inaccurate, but also misleading, which the Tenth

  Circuit has addressed. The Tenth Circuit has ruled that “the FCRA's requirement that furnishers

  of information correct ‘incomplete or inaccurate’ information, 15 U.S.C. § 1681s–2(b)(1)(D),

  extends not only to false information, which ‘is clearly inaccurate,’ but to information provided

  ‘in such a manner as to create a materially misleading impression’ as well.” Llewellyn v. Allstate

  Home Loans, Inc., 711 F.3d 1173, 1186 (10th Cir. 2013) (quoting Boggio v. USAA Fed. Sav.

  Bank, 696 F.3d 611, 617 (6th Cir. 2012)).




                                                  3
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 4 of 11




     14.     Trans Union has a statutory duty to have reasonable procedures to assure maximum

  accuracy. Their procedures regarding this reporting are not assuring accuracy, much less

  maximum accuracy.

     15.     The reporting of this credit information on Plaintiff’s credit report negatively reflects

  upon the Plaintiff, their credit repayment history, their financial responsibility as a debtor and

  their credit worthiness. This information was furnished by Navient and reported by Trans Union,

  misrepresenting the payment rating and/or status of Plaintiff’s accounts, and is currently being

  reported and reflected upon Plaintiff’s credit report, resulting in lowering Plaintiff’s credit score

  and furthering and increasing Plaintiff’s damages.

     16.     Plaintiff’s credit reports, credit information and file formulated by Trans Union have

  been viewed by current and potential credit grantors and extenders of credit, as indicated by

  inquiries on each of their credit reports. The inaccurate information furnished by Navient and

  reported by Trans Union is continuing to damage the Plaintiff’s credit rating as well as their

  credit reputation.

     17.     As a result of the Defendant, Trans Union’s conduct, Plaintiff has suffered great

  physical, emotional and mental pain and anguish, all to Plaintiff’s great detriment and loss.

     18.     As a result of Defendant’s conduct, Plaintiff has suffered actual damages all to

  Plaintiff’s great detriment and loss.

     19.     At all times pertinent hereto, Defendant was acting by and through their agents,

  servants, and/or employees who were acting within the course and scope of their agency or

  employment, and under the direct supervision and control of the Defendant herein.




                                                   4
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 5 of 11




     20.     At all times pertinent hereto, the conduct of the Defendant, as well as that of their

  agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

  negligent disregard for federal laws and the rights of the Plaintiff herein.




                                          CAUSES OF ACTION

     21.     Plaintiff incorporates by reference the foregoing paragraphs and footnotes as though

  the same were set forth at length herein.

     22.     This suit is based upon the Defendant’s violations of the Fair Credit Reporting Act.

  All causes of action were the producing causes of damages which Plaintiff has suffered.

                    COUNT I—VIOLATION OF THE FAIR REPORTING ACT

     23.     Plaintiff incorporates by reference the foregoing paragraphs and as though the same

  were set forth at length herein.

     24.     This suit is brought against the Defendant as the damages made the basis of this suit

  were caused by their violations of the FCRA. In all instances of violating the FCRA, Defendant

  did so willfully and/or negligently. Under, 15 U.S.C. §1681n and §1681o, the Plaintiff is entitled

  to recover actual damages, punitive damages, and reasonable attorneys’ fees.

  15 U.S.C. §1681n, “Civil Liability for willful noncompliance” reads:

                 (a) Any person who willfully fails to comply with any requirement
                 imposed under this title with respect to any consumer is liable to
                 that consumer in an amount equal to the sum of
                 (1) any actual damages sustained by the consumer as a result of the
                 failure or damages of not less than $100 and not more than $1000
                 (2) such amount of punitive damages as the court may allow; and
                 (3) in the case of any successful action to enforce any liability
                 under this section, the costs of the action together with reasonable
                 attorneys fees as determined by the court.



                                                    5
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 6 of 11




     And 15 U.S.C. §1681o, “Civil Liability for negligent noncompliance” reads:

                 (a) Any person who is negligent in failing to comply with any
                 requirement imposed under this title with respect to any consumer
                 is liable to that consumer in an amount equal to the sum of:

                 (1) any actual damages sustained by the consumer as a result of the
                 failure; and
                 (2) in the case of any successful action to enforce any liability
                 under this section, the costs of the action with reasonable
                 attorney’s fees as determined by the court.


                                     TransUnion’s FCRA Violations

     25.     Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a good

  faith investigation into Plaintiff’s notice of dispute. Plaintiff requested Trans Union to

  reinvestigate the inaccurate reporting of their accounts via detailed and thorough dispute letter

     26.     The dispute was detailed, thorough and informed Trans Union of all the relevant

  information regarding the inaccuracies of the accounts and provided enough information to show

  the accounts were being reported inaccurately.

     27.     Trans Union did not conduct a good faith and reasonable investigation into Plaintiff’s

  dispute.

     28.     These accounts were fully satisfied, and Trans Union is currently reporting Plaintiff’s

  accounts with a “$0” balance but currently past due. It is impossible for Plaintiff to make “$0”

  payments to bring the accounts current. With this type of reporting, Plaintiff will never be able to

  bring the accounts current.

     31.     Trans Union was notified and made aware of the specific issues from the dispute

  letter. It should have been easy for Trans Union to determine that the accounts were extremely

  inaccurate with the information that was provided.



                                                   6
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 7 of 11




     32.     The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

  credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

  and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

  investigation. If Trans Union would have properly investigated the issues, they would have

  determined that the accounts were paid off, with a “$0” balance and still reporting as if Plaintiff

  is currently late and past due. If Trans Union had conducted this proper investigation they would

  have corrected or deleted the Plaintiff’s accounts that are inaccurate and misleading.

       The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

  §1681i(a)(1)(a) reads:

             (a) Reinvestigations in case disputed information

             (1) Reinvestigation required

                     (A) In general-- Subject to subjection (f), if the completeness or accuracy of
                     any item of information contained in a consumer's file at a consumer reporting
                     agency is disputed by the consumer and the consumer notifies the agency
                     directly, or indirectly through a reseller, of such dispute, the agency shall, free
                     of charge, conduct a reasonable reinvestigation to determine whether the
                     disputed information is inaccurate and record the current status of the disputed
                     information, or delete the item from the file in accordance with paragraph (5),
                     before the end of the 30 day period beginning on the date on which the agency
                     receives the notice of the dispute from the consumer or reseller.
     And:

     15 U.S.C. §1681i(a)(5) reads:

                 (5) Treatment of Inaccurate or Unverifiable Information

                 (A)In general. If, after any reinvestigation under paragraph (1) of
                 any information disputed by a consumer, an item of the
                 information is found to be inaccurate or incomplete or cannot be
                 verified, the consumer reporting agency shall-

                           (i)   promptly delete that item of information from the
                                 file of the consumer, or modify that item of
                                 information, as appropriate, based on the results of
                                 the reinvestigation; and

                                                   7
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 8 of 11




                           (ii)   promptly notify the furnisher of that information
                                  that the information has been modified or deleted
                                  from the file of the consumer

         33.      Trans Union is currently violating 15 U.S.C. §1681e(b), by not following

  reasonable procedures to assure maximum possible accuracy.

     34.         Plaintiff’s accounts were fully satisfied, but Trans Union continued to report the

  accounts with a late/past due status. If Trans Union had reasonable procedures, they would not

  allow an account to report as though the account is currently past due, with a “$0” balance, after

  the account was paid off and brought current. Trans Union should be reporting the account as

  “current” and not “past due.” These accounts are reporting as though the Plaintiff is currently

  past due each month. With this type of reporting, Plaintiff will never be able to make his

  accounts current. Trans Union lacks the procedures to avoid such faulty reporting. Trans Union

  knows that these accounts were paid, however, they continue to report a current status as past

  due.

         15 U.S.C. §1681e(b) reads as follows:

                    (a) Accuracy of the Report

                   Whenever a consumer reporting agency prepares a consumer
                   report it shall follow reasonable procedures as assure maximum
                   possible Accuracy of the information concerning the individual
                   about whom the report relates.

           35. Trans Union has been on notice that reporting an account with a $0 balance and a

   late status is not accurate. Trans Union was a co-defendant in Macik v. JPMorgan Chase Bank,

   N. A., et al.: U.S. District Court for the Southern District of Texas, Galveston Division (Case

   3:14-cv-44). Plaintiff’s Counsel filed suit against Transunion, Equifax and JPMorgan Chase

   bank in Galveston, Texas, alleging that they were reporting her pay status as 90 days past due,



                                                  8
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 9 of 11




   with a zero ($) balance, even though the account was paid off five years earlier. Macik lost a

   home loan because the program that is used in determining eligibility specifically stated that her

   Chase account was late two or more times in the last twelve months, even though the loan it was

   referring to was paid in full five (5) years earlier.

          36.     The Macik jury determined that reporting an account with a $0 balance, and a

   current late pay status, is not only inaccurate, but a willful violation of the FCRA. Trans Union

   knows this because they were a co-defendant and had counsel present when the jury verdict was

   rendered as well as receiving an ECF copy of the ruling.

          37.     Defendant cannot rely on their industry guidelines as a defense in this matter.

  Please see EMILY COULTER, Plaintiff, v. CHASE BANK USA, N.A., Defendant.” We agree with

  Plaintiff that Defendant may not use these guidelines as a defense here. Notably, Defendant does

  not cite to any legal authority for the proposition that adherence to these industry guidelines

  shields it from FCRA liability. (See ECF No. 86 at 15-16.) Indeed, the relevant case law plainly

  runs counter to this argument. See, e.g., Florence v. Cenlar Fed. S&L, No. 16-587, 2018 U.S.

  Dist. LEXIS 34151, at *20 (D. Nev. Mar. 1, 2018) (“industry guidelines—such as Metro 2—do

  not establish the standards for accuracy under the FCRA.”); Burrows v. Experian Info. Sols., Inc.,

  No. 16-6356, 2017 U.S. Dist. LEXIS 39845, at *21-22 (N.D. Cal. Mar. 20, 2017) (“FCRA does

  not mandate compliance with Metro 2 or any other particular set of industry standards.”).

  EMILY COULTER, Plaintiff, v. CHASE BANK USA, N.A., Defendant., No. CV 18-1538, 2020

  WL 5820700, at *12 (E.D. Pa. Sept. 30, 2020)


                    Third Parties have viewed Plaintiff’s Trans Union’s Credit Report

          38.   The negative tradeline(s) reported by Navient on Plaintiff’s Trans Union Credit

  report have been viewed by third parties all to the detriment and loss of the Plaintiff.

                                                      9
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 10 of 11




          39. Plaintiff has suffered actual harm due to Trans Union still reporting the negative

  tradeline provided by Navient on Plaintiff’s Trans Union report even though Trans Union was

  put on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.

          40.      The conduct of the Defendant was the direct and proximate cause, as well as, a

  substantial factor in bringing about the serious injuries, damages and harm to Plaintiff that are

  outlined above and, as a result, Defendant is liable to compensate Plaintiff for the full amount of

  actual, statutory, compensatory and punitive damages, as well as, such other relief, permitted by

  law.

                                      DEMAND FOR JURY TRIAL

         41.       Plaintiff demands trial by jury.

                                          PRAYER FOR RELIEF

     WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

  Defendant based on the following requested relief:

     a. Actual damages pursuant to 15 U.S.C. §1681;

     b. Statutory damages pursuant to 15 U.S.C. §1681;

     c. Punitive damages pursuant to 15 U.S.C. §1681;

     d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

     e. Such other and further relief as may be necessary, just and proper.

     Dated: October 5, 2020

               Respectfully submitted,


                                  /s/Jonathan Raburn
                                   Jonathan Raburn
                                   ATTORNEY FOR PLAINTIFF
                                   Louisiana Bar Roll No. 28728
                                   McCarty & Raburn, A Consumer Law Firm, PLLC

                                                      10
Case 1:20-cv-02991-RM-NYW Document 1 Filed 10/05/20 USDC Colorado Page 11 of 11




                          2931 Ridge Rd. Suite 101 #504
                          Rockwall, Texas 75032
                          jonathan@geauxlaw.com
                          Phone 225-412-2777




                                         11
